DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  the phrase “the upwardly” should instead read – the piston upwardly –.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the piston".  There is insufficient antecedent basis for this limitation in the claim. In the interest of advancing prosecution, Claim 10 is interpreted as depending from Claim 9 in order to cure the indefiniteness. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 4, 7-8, 11, 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over NARISAWA (JP H09213469 A) in view of Hoare (US 10,582,573).
Regarding Claims 1, 4, 7-8, 11, 14 and 17-18, NARISAWA discloses an appliance (1) having a cooktop, the appliance comprising: a glass cooktop surface (4) defining a cooktop surface opening (5); a heating element (6) positioned at the cooktop surface adjacent to the opening; a plate (32) defining a top surface and a bottom surface, the plate defining a first annular groove positioned on the top surface of the plate and facing upwardly along a vertical axis (the groove between the protrusions 37); a grommet disk (see 21) defining a top surface and a bottom surface, the top surface of the grommet disk engaged with the bottom surface of the plate (32), the grommet disk defining a cylindrically-shaped grommet (20) extending along the vertical axis from the grommet disk, and into the cooktop surface opening (5), the cylindrically-shaped grommet having a grommet opening (20A); and a cap (25) for a temperature sensor (26), the cap positioned within the grommet opening, the cap slidable along the vertical axis within the grommet opening (the cap is capable of sliding along the vertical axis within the grommet opening, at a minimum when being assembled), the cap defining an interior space for receipt of a temperature sensor (26); further comprising an interlock (see 29, 31) extending between the plate and the grommet disk that is configured for holding the plate and the grommet disk together (see 30 which locks the plate and grommet together); further comprising a temperature sensor (26) positioned within the cap; wherein the 

    PNG
    media_image1.png
    545
    742
    media_image1.png
    Greyscale

NARISAWA does not disclose a first seal located in the first annular groove of the plate.
Hoare teaches a similar appliance (100) having a cooktop, the appliance comprising: a first seal (1050) located in the first annular groove (1051) of the plate (408).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify NARISAWA a first seal located in the first annular groove of the plate as taught and/or suggested by Hoare, since such a modification would enhance the seal between said plate and the glass cooktop surface thereby ensuring that infiltration of fluid is prevented.  
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over NARISAWA in view of Hoare as applied to the parent claim above, and further in view of Cadima (US 9,696,039).
Regarding Claims 9 and 19, NARISAWA in view of Hoare does not disclose further comprising: a piston having a shaft extending along the vertical axis and into the cap; and a spring that urges the upwardly along the vertical axis and against the cap.
Cadima teaches a similar cooktop temperature sensor comprising: a piston (220) having a shaft extending along the vertical axis and into the cap (240); and a spring (230) that urges the piston upwardly along the vertical axis and against the cap (see Fig. 3).

    PNG
    media_image2.png
    696
    547
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify NARISAWA in view of Hoare to further comprise: a piston having a shaft extending along the vertical axis and into the cap; and a spring that urges the upwardly along the vertical axis and against the cap as taught and/or suggested by Cadima, since both NARISAWA and Cadima teach a similar temperature sensor arrangement, it would have been obvious to one skilled in the art to substitute one temperature sensor arrangement for the other (i.e. replace the temperature probe attached to a flexible wire with a spring biased shaft mounted temperature probe) to achieve the predictable result of sensing and/or measuring a temperature of a cooking utensil.
Allowable Subject Matter
Claims 2-3, 5-6, 12-13 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image3.png
    538
    1437
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    650
    549
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    307
    835
    media_image5.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799